DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
How is the tab configured to move within the guide slot of the shaft plate and block rotation without contacting the shaft plate, when claim 11 discloses that the tab contacts at least one of the circumferential surfaces of the guide slot to block rotation?
Examiner considers that the tab contacts the shaft plate for examination purpose.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andresen (U.S. Patent # 2984506).

Regarding claim 1, Andresen discloses a sealing system (fig 1), comprising:

a shaft seal plate (as seen in examiner annotated fig 1 below), wherein a guide slot is formed in the shaft seal plate (as seen in examiner annotated fig 1 below);

a seal guide comprising a tab (as seen in examiner annotated fig 1 below), wherein the tab extends into the guide slot (as seen in examiner annotated fig 1 below); and

a shaft seal coupled to the seal guide (as seen in examiner annotated fig 1 below), wherein the shaft seal is configured to form and substantially maintain a seal at an axle bar as the axle bar rotates and pivots (13 maintains a seal with ‘S’ as ‘S’ rotates and pivots, fig 1), the seal guide is configured to translate relative to the shaft seal plate 

    PNG
    media_image1.png
    928
    901
    media_image1.png
    Greyscale

Regarding claim 2, Andresen discloses the sealing system, comprising a boot coupled to the shaft seal plate and to the seal guide (as seen in examiner annotated fig 1 below).

Regarding claim 3, Andresen discloses the sealing system, wherein the boot is configured to flex as the seal guide translates relative to the shaft seal plate (intended use limitation, 16 is capable of flexing as 12 moves or fits loosely within 11e, fig 1), and the boot is configured to form and substantially maintain a seal between the seal guide and the shaft seal plate (as seen in examiner annotated fig 1 below).

Regarding claim 4, Andresen discloses the sealing system, wherein the boot is coupled to the shaft seal plate and to seal guide via press fits (16 coupled to 11 and 12 via 18 and 17, fig 1).

Regarding claim 5, Andresen discloses the sealing system, wherein the shaft seal plate is configured to be rigidly coupled to a frame (11 coupled to frame ‘H’, fig 1).

Regarding claim 6, Andresen discloses the sealing system, comprising a lubricant disposed between the seal guide and the axle bar (sealed fluid between 12 and ‘S’, fig 1, Col 3, Lines 9 – 13).

Regarding claim 7, Andresen discloses the sealing system, wherein the shaft seal plate, the seal guide, and the shaft seal are configured to be annularly disposed about the axle bar (as seen in examiner annotated fig 1 below).

Regarding claim 8, Andresen discloses the sealing system, wherein the tab of the seal guide is configured to move within the guide slot as the axle bar pivots (intended use limitation, tab 12a is capable of moving freely within 11e as ‘S’ rotates, fig 1, Col 3, Lines 70 -74).
.

Regarding claim 9, Andresen discloses a suspension system (fig 1), comprising:

an axle housing (‘H’, fig 1); and

a sealing system (11, 12, 13, 15, 16, fig 1), comprising:

a shaft seal plate coupled to the axle housing (as seen in examiner annotated fig 1 below), wherein a guide slot is formed between the shaft seal plate and the axle housing (as seen in examiner annotated fig 1 below);



a shaft seal coupled to the seal guide (as seen in examiner annotated fig 1 below), wherein the shaft seal is configured to form and substantially maintain a seal at an axle bar of the suspension system as the axle bar rotates and pivots (intended use limitation, 12 is capable of translating relative to 11 when ‘S’ pivots, fig 1), the seal guide is configured to translate relative to the shaft seal plate as the axle bar pivots, and the tab is configured to block rotation of the seal guide and the shaft seal relative to the shaft seal plate as the axle bar rotates (intended use limitation, tab 12a is capable of blocking rotation of 12 and 13 relative to 11 as ‘S’ rotates, fig 1, Col 3, Lines 70 -74).

Regarding claim 10, Andresen discloses the suspension system, wherein the guide slot is formed between a first circumferential surface and a second circumferential surface of the shaft seal plate (as seen in examiner annotated fig 1 below).

Regarding claim 11, Andresen discloses the suspension system, wherein the tab is configured to contact at least one of the first circumferential surface and the second circumferential surface to block rotation of the seal guide and the shaft seal relative to the shaft seal plate as the axle bar rotates (intended use limitation, tab 12a is capable of blocking rotation of 12 and 13 relative to 11 as ‘S’ rotates, 12a capable of 

Regarding claim 12, Andresen discloses the suspension system, wherein the shaft seal comprises a shaft seal extension (as seen in examiner annotated fig 1 below), a seal (13, fig 1), and a spring (1, fig 1).

Regarding claim 13, Andresen discloses the suspension system, wherein the spring is configured to resiliently bias the seal against the axle bar (19 biases 13 against ‘S’, fig 1).

Regarding claim 14, Andresen discloses the suspension system, comprising a lubricant disposed between the seal guide and the axle bar (sealed fluid between 12 and ‘S’, fig 1, Col 3, Lines 9 – 13).

Regarding claim 15, Andresen discloses the suspension system, wherein the tab is configured to move along a lateral axis within the guide slot without contacting the shaft seal plate or the axle housing (12a moves within 11e without contacting housing ‘H’, fig 1).

Regarding claim 16, Andresen discloses a sealing system for a suspension system, comprising:



a seal guide comprising a tab and a seal guide bushing (as seen in examiner annotated fig 1 below), wherein the tab is configured to extend into the guide slot (as seen in examiner annotated fig 1 below); and

a shaft seal coupled to the seal guide (as seen in examiner annotated fig 1 below), wherein the shaft seal is configured to form and substantially maintain a seal at an axle bar of the suspension system as the axle bar rotates and pivots (as seen in examiner annotated fig 1 below), the seal guide is configured to translate relative to the shaft seal plate as the axle bar pivots (intended use limitation, 12 is capable of translating relative to 11 when ‘S’ pivots, fig 1), the tab is configured to block rotational movement of the seal guide and the shaft seal relative to the shaft seal plate as the axle bar rotates (intended use limitation, tab 12a is capable of blocking rotation of 12 and 13 relative to 11 as ‘S’ rotates, fig 1, Col 3, Lines 70 -74), and the seal guide bushing is configured to block lateral movement of the seal guide along the axle bar via contact with an annular protrusion of the axle bar (intended use limitation, seal guide bushing 12c capable to block lateral movement of 12 through contact with protrusion of ‘S’ as seen in examiner annotated fig 1 below).
Regarding claim 17, Andresen discloses the sealing system, wherein the shaft seal plate, the seal guide, and the shaft seal are configured to be annularly disposed about the axle bar (as seen in examiner annotated fig 1 below).

Regarding claim 18, Andresen discloses the sealing system, comprising a boot coupled to the shaft seal plate and to the seal guide (as seen in examiner annotated fig 1 below), wherein the boot is configured to flex as the seal guide translates relative to the shaft seal plate (intended use limitation, 16 is capable of flexing as 12 moves within 11e, fig 1), and the boot is configured to form and substantially maintain a seal between the seal guide and the shaft seal plate (intended use limitation, 16 capable of sealing between 12 and 11, fig 1).

Regarding claim 19, Andresen discloses the sealing system, wherein the seal guide comprises a ring configured to be disposed about a circumference of the axle bar (12b is annular, fig 1), and the tab extends from the ring (12a extends from 12b, fig 1).

Regarding claim 20, Andresen discloses the sealing system, wherein the shaft seal plate is configured to be rigidly coupled to an axle housing of the suspension system (intended use limitation, 11 coupled to ‘H’, fig 1).

    PNG
    media_image1.png
    928
    901
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/VISHAL A PATEL/Primary Examiner, Art Unit 3675